DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Claim Status
3.	Claims 1-4, 6-11, 13-18 and 20 are pending
	Claims 5, 12 and 19 stand canceled
Reply to Arguments
4.	Applicant’s arguments with respect to claims 1-4, 6-11, 13-18 and 20, have been considered but are moot in view of the new grounds of rejection.
	The arguments presented in the Remarks of 03/19/2021 are directed to the amended claim matter.
	Prior to sending a response to this action Applicant’s representative is encouraged to contact the Office with matter considered to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Brian Spencer (hereinafter Spencer) (US 9,704,113) and Keith Gerhards et al., (hereinafter Gerhards) (US 2017/0264947) in view of Syed Naqvi (hereinafter Naqvi) (US 2017/0236408).
No common inventor or assignee has been identified with this application.

Re Claim 1.	(Currently Amended) Spencer discloses, a system comprising:
one or more processors (a processor based system configured to update user device configuration, Col.2 Lin. 36-44, Col.4 Lin.54, processor 208 Fig.1A-B, Col.10 Lin.52); and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations comprising (application programming instructions and logic code stored in memory 212 to perform the operations, Fig.1A-B Col.10 Lin.53-57): 
detecting, by a first television, a presence of a second television (detecting that a first user television device joined the network, Step 930 in Fig.9 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, Col.25 Lin.18-19); 
establishing communication with the second television (establishing communication between the first 902 and second television 904 devices, at Steps.930-940-950, Fig.9, Col.25 Lin.19-38); 
sending a request for setup information to the second television , wherein the setup information comprises setup information for the second television (first TV 902 sending information request to the second TV, 904 at Step. 940, Fig.9, Col.25 Lin.22-27) and setup information for one or more non-television media devices (and the communication device 300 in Fig.3 sends setup information to other non-television media output devices including video devices, audio output devices, e.g., speakers, microphone, vibration devices, etc., Col.14 Lin.7-18, or where the IoT is present and performing device configuration setup information for new devices, e.g., a programmable thermostat Col.22 Lin.7-26), 
and wherein the setup information further comprises one or more applications available on the second television (the setup information transferred from one TV to another TV, or to a controllable appliance or set-top box, comprising applications available on the second TV being transmitted over the network, Col.1 Lin.20-67, Fig.2A-B, Vol.2 Lin.Col.5 Lin.1-35, Fig.1A-B, or as a software application running on a device, Col.7 Lin.13-29 at least);
receiving the setup information from the second television (receiving the configuration and/or setup information from the second TV 904 to the first TV 902 at Step 970 in Fig.9 Col.25 Lin.53-56);
displaying a prompt to a user, wherein the prompt asks the user to confirm if the setup information is correct (publishing a signal prompting to e.g., containing a table of data entered for confirming the setup configuration and preferences, Col.22 Lin.33-46 as copied below with highlights for brevity 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
);
transferring the setup information including the one or more applications to the first television (transferring the user’s setup information from one device to another Col.1 Lin.61-67 to Col.2 Lin.1-6, Col.21 Lin.61-67); and
modifying one or more settings of the first television based at least in part on the setup information from the second television (modifying the settings on the first TV by updating the user setup and configuration information of the first TV 902 device hence modifying the first TV settings, with information obtained from the second TV 904, at Step 980 in Fig.9 Col.25 Lin.57-65);
maintaining ongoing communication with the second television, wherein the ongoing communication enables automatic updates in one or more of new user preferences, favorites, and television settings between the first television and the second television (the communication between devices is established based on Inter Process Protocol, IPC per Fig.6 by which asynchronous notifications and remote procedure calls, RPC Col.18 Lin.51-67 and facilitating spontaneous connections i.e., maintaining ongoing communication connectivity among devices, Col.19 Lin.1-29 over various networks type and protocols, TCP/IP, Wi-Fi, Bluetooth, or proximity based P2P etc., which by default maintain connectivity between the first and second devices e.g., A and B in Fig.7, without intervention Col.19 Lin.5-45, and to automatically update the settings between devices via the P2P communication, over the Wi-Fi, Bluetooth, WLAN, etc., while under other connectivity scenarios where having the IoT device controller 802 and a configuration module 414 in Fig.4 using P2P protocol Fig.8C, would allow for uninterrupted ongoing connectivity Col.22 Lin.30-35 to automatically create and update the TV to TV preferences depending on public or private setting  Col.22 Lin.36-45 and configurations of the second TV, Col.23 Lin.5-21, as below cited from Col.23 Lin.11-21

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
).  
However, while Spencer teaches about automatically creating user profiles based on their preferences which would have obviated the account information as being implicitly included in such profile for identification of the personalized preferences at (Col.22 Lin.31-46), the art to Gerhards expressly teaches about, wherein the setup information includes account information (Fig.1 TV devices, 120a and 120b, Par.[0024], and by prompting the user to enter a password, obviously identifying the credentials of the respective account for authentication, Par.[0065], [0066], [0067], [0075], [0091]),
One of ordinary skill in the art would have found obvious before the effective filing date of the invention, to associate the user configuration information being setup on the first i.e., a new TV device, from a second TV device described by Spencer, (Abstract, etc., as mapped) to combine with the similar TV device information transfer system of Gerhards, disclosing that the content of the configuration information includes the user’s account information, (Fig.1, Par.[0024], etc.) hence obviating the fact that the user configuration of any TV set would retain account information of the user for programming and charge per channel information exchange with the service provider, by which the combined arts provide a predictable outcome.
In an analogous art, Naqvi expressly emphasizes about implementing an automatic update of the TV devices connected with an interactive TV mode (maintaining the connectivity between paired devices by continuing to send commands to the paired device herein reproduced from Par.[0052],

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 ).
	In consideration to the common teachings disclosed by Spencer and Gerhards, one of ordinary skill would be further inclined to consolidate such teachings with other available art describing the method of establishing communication channels between TV or other devices by which downloading setup and user preferences/profile either manually or automatically between paired devices in order to enhance collaboration and resource sharing as emphasized by Gerhards (Par.[0094]) to further combine with teachings find in Naqvi, obtaining predictable results according to the matter claimed.  

Re Claim 2. (Original) Spencer, Gerhards and Naqvi disclose, the system of claim 1, 
Spencer teaches about, wherein the first television is a new television of a user, and wherein the second television is an existing television of the user (the first TV 902 in Fig.9 is the new device being updated from an existing TV 904 being previously configured and setup at Step 910 in Fig.9 Col.24 Lin.40-50).  

Re Claim 3. (Currently Amended) Spencer, Gerhards and Naqvi disclose, the system of claim 1, 
Spencer teaches about, wherein the setup informationcomprises setup information for one or more of soundbars and speakers (the setup and configuration information is also applied to audio output devices, e.g., speakers etc., Col.14 Lin.7-18 and Fig.3).  

Re Claim 4. (Original) Spencer, Gerhards and Naqvi disclose, the system of claim 1, 
Spencer teaches about, wherein the setup information includes user preferences (the settings are related to the TVs 806 and 808 in consideration for settings, includes user preferences per, Fig.8C Col.23 Lin.45-64).  

5. (Cancelled)  

Re Claim 6. (Previously Presented) Spencer, Gerhards and Naqvi disclose, the system of claim 1, 
Spencer teaches about, wherein the prompt (displaying a prompt on screen, i.e., publish a table of user entered preferences and confirming the preference configuration, Col.22 Lin.36-46) asks the user to confirm if the user wants the setup information transferred from the second television to the first television (the published table of data representing a signal prompting to enter a confirmation of the setup configuration and user preferences for the information transferred from the second television to the first television Col.22 Lin.33-46, as copied below with highlights for brevity
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).  

Re Claim 7. (Original) Spencer, Gerhards and Naqvi disclose, the system of claim 1, 
Spencer teaches about, wherein communication is established via a local network (the communication is established via a local wireless network, WLAN, Abstract, Fig.1, Col. 18 Lin.42-50).  

Re Claim 8. (Currently Amended) This claim represents the non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors, performs each and every processing steps of the apparatus of claim 1, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re Claim 9. (Original) This claim represents the non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors, performs each and every processing steps of the apparatus of claim 2, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re Claim 10. (Original)  This claim represents the non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors, performs each and every processing steps of the apparatus of claim 3, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

	Re Claim 11. (Original)  This claim represents the non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors, performs each and every processing steps of the apparatus of claim 4, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

12. (Cancelled)  

Re Claim 13. (Previously Presented) This claim represents the non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors, performs each and every processing steps of the apparatus of claim 6, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.  

Re Claim 14. (Original)  This claim represents the non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors, performs each and every processing steps of the apparatus of claim 7, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re Claim 15. (Currently Amended) This claim represents processing method performing each and every processing steps of the apparatus of claim 1, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re Claim 16. (Original)  This claim represents processing method performing each and every processing steps of the apparatus of claim 2, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re Claim 17. (Original)  This claim represents processing method performing each and every processing steps of the apparatus of claim 3, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

Re Claim 18. (Original)  This claim represents processing method performing each and every processing steps of the apparatus of claim 4, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.

19. (Cancelled)  

Re Claim 20. (Previously Presented) This claim represents processing method performing each and every processing steps of the apparatus of claim 6, in the same order and with the same outcome, hence it is rejected under the same evidentiary premises, mutatis mutandis.
Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/